Citation Nr: 1535838	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-06 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to surviving spouse status, for eligibility to death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel




INTRODUCTION

The appellant is claiming that she is the surviving spouse of a Veteran who had active Coast Guard service from March 1947 to March 1951 and Navy service from December 1952 to November 1957.  The Veteran died in July 2009.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 decision, in which the RO determined that the appellant was not recognized as the Veteran's surviving spouse for any benefits administered by VA.  

In August 2013, the appellant had a hearing before a Decision Review Officer (DRO) at the RO.  Also, in April 2015, the appellant had a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts from both hearings are associated with the claims file.


FINDINGS OF FACT

1.  The Veteran and the appellant married in December 2004.  

2.  The Veteran died in July 2009.  

3.  At the time of his death, the Veteran and his spouse had not cohabitated since 2007.

4.  The separation of the Veteran and the appellant was not by mutual consent and the parties did not live apart for reasons of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran.


CONCLUSION OF LAW

The appellant did not continuously cohabitate with the Veteran for over a year prior to his death; surviving spouse status is not recognized.  38 U.S.C.A. §§ 101(3), 1541, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the claim for entitlement to surviving spouse status, an October 2008 letter notified the appellant that proof was necessary to show that she continued to cohabitate with the Veteran at the time of death, as well as, the information necessary to support the claim.  The Board finds that VA has satisfied its duty to notify under the VCAA. 

Relevant to the duty to assist, the Veteran's claims file includes evidence relevant to determining whether he and the appellant were cohabitating at the time of his death.  Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

In August 2013, the appellant testified before a DRO.   38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the appellant's claims.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Additionally, in April 2015, the appellant had an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the hearing, the undersigned noted the issue on appeal, and specifically noted that the RO had determined that the evidence did not show that she and the Veteran had continuous cohabitation prior to his death.  Additionally, the appellant provided testimony regarding her marital history, both prior to and from the 2007 separation.  She also testified on where they were domiciled, whether they cohabited, whether there had been an intent to be divorced, and that she was continuously married to the Veteran.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II. Surviving Spouse Status

The appellant, the purported widow of the Veteran, seeks recognition as his surviving spouse, in order to be eligible for death benefits.    
 
A surviving spouse of a veteran may be eligible for DIC benefits, death pension, and/or accrued benefits, depending on whether the specific requirements for entitlement to such benefits are met.  However, the initial requirement for eligibility is that the appellant is a "surviving spouse".  38 C.F.R. § 3.54(a) and (c); 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. 

For the purpose of administering veterans' benefits, the term "surviving spouse" of a veteran means a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Furthermore, under 38 C.F.R. §3.53, the requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse. Temporary separations which ordinarily occur including those caused for the time being through fault of either party will not break the continuity of the cohabitation. Additionally, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.

The fact that the appellant was married to the Veteran at one time is not in dispute.  (December 2004 marriage certificate).  The question before the Board is if there is evidence supportive of a marriage with continuous cohabitation following the August 2007 physical separation of the appellant and the Veteran (reported and uncontested by the appellant) until his death in July 2009.  (July 2009 death certificate).  

The appellant contends that following their August 2007 separation she and the Veteran reconciled, continued to hold themselves out as married, never intended to divorce, and continued to communicate and work on their marriage prior to his death.  Indeed, she reported that she and the Veteran had gone fishing together in the weeks prior to his death.  She further claimed that the separation was due to her having to take care of her sick mother and that the Veteran never pursued a divorce.  (July 2013 DRO and April 2015 BVA hearings).    

Despite the appellant's claim that cohabitation should be deemed to be unbroken, despite her physical separation from the Veteran for over a year prior to his death, the Board finds that the most probative evidence of record does not support the appellant's contentions.  In contrast to the appellant's current claim that she and the Veteran mutually maintained a real marriage, which involved visits and a physical separation only caused by family illness, the Veteran does not appear to have shared the same convictions.

The Board notes that prior to their final separation, the appellant and the Veteran appear to have separated and reconciled in early 2007.  The Veteran reported to VA that he and his wife had reconciled and that she was withdrawing her apportionment claim.  (March 2007 Veteran statement).  In April 2007, the appellant also indicated reconciliation with her husband and cancelled her apportionment claim.  (April 2007 Appellant statement).

However, in September 2007, both the appellant and the Veteran had indicated that another separation had occurred.  The appellant filed a new apportionment claim, indicating that the Veteran had "[thrown her out]."  (September 2007 appellant statement).  The Veteran reported to VA that the appellant had left him, emptied his bank account, and removed everything of value from his house.  (September 2007 Veteran statement).  There is no indication in the record until after the Veteran's death and in pursuit of the current claim that she and the Veteran had a reconciliation, much less cohabitation.  

In two separate October 2007 statements, the Veteran reported that he was hoping to divorce the appellant.  Indeed, the Veteran appears to have believed that the appellant attempted to kill him by poisoning his juice.  (October 2007 Veteran statement, to include an October 2007 letter from the appellant's daughter).  An October 2007 VA medical record similarly noted that the Veteran was separated.

In January 2008, the appellant continued her apportionment claim, claiming that the Veteran had abandoned her.  Such a claim indicated that she did not believe that a reconciliation was forthcoming.

A February 2008 VA medical record showed that the Veteran reported a separation from the appellant since August 2007.  The Veteran further indicated that reconciliation was not imminent, as he changed his health care agent appointment from the appellant to his sister and his step-daughter.  

In May 2008 correspondence, the appellant reported that she was not with the Veteran and that she was residing with her parents.

In a June 2008 statement, the appellant wrote that the Veteran provided her gas money to pick up divorce papers, indicating a continued separation from the Veteran.  The Veteran similarly reported a continued separation in a July 2008 statement, reporting "[m]y wife who deserted me" and that "I do not want her to get any of my V.A. Benefits".  He indicated that he had attempted to obtain a divorce, but that the appellant was demanding more money, and that he was living alone.  

A June 2008 correspondence from the Veteran's attorney shows that the Veteran went so far as to hire an attorney to obtain a divorce.  That letter also indicated that the appellant was resisting the divorce.

In a February 2009 claim letter, the Veteran again reported that the appellant was living with her parents and continued to claim that the appellant had stolen from him and attempted to physically harm him.

A March 2009 VA medical record documents that the Veteran had been transferred to a nursing facility.  An April 2009 VA medical record documents that the Veteran received open, weeping wound care, and had arrived there with a nurse from his nursing facility.  

In June 2009 correspondence, the Veteran reported that he was living in a nursing home and again reported that his wife had deserted him.  

In a June 18, 2009 letter the Veteran again reported on his separation as follows: "my sorry to say 'wife'...deserted me back in August of 07." 

About a month later, on July [redacted], 2009, the Veteran died.  His July 2009 death certificate documented that the Veteran was divorced, as reported by his sister M.B. 

The Veteran's sister also filed a July 2009 application for burial benefits.  Also, in July 2009, M.B. arranged and paid for the Veteran's funeral.  The failure to take care of the Veteran's funeral is inconsistent with the behavior of a surviving spouse and tends to suggest that the appellant did not consider herself married to the Veteran when he died.  

Moreover, there is no allegation of cohabitation between the appellant and the Veteran for over a year prior to his death.  For months prior to his death, the Veteran had been living in a nursing home.  As noted above, in the year prior to that time, the Veteran repeatedly reported being separated from the appellant since August 2007 and that he had been living alone.  Furthermore, the appellant, herself, admitted numerous times that she lived with her parents.

Additionally, prior to his death, the Veteran repeatedly reported to VA that the appellant had "deserted" him, including less than a month prior to his July 2009 death.  As such, the evidence does not support finding that their separation was by mutual consent. 

Furthermore, both the appellant and the Veteran indicated that he did not contribute to the appellant's support, which supports finding that a continuing relationship between him and the appellant did not exist.  Indeed, following their first separation and reconciliation in March 2007, the appellant withdrew her apportionment claim.  In the present case, however, the appellant continued her apportionment claim throughout the Veteran's life.  Also, the Veteran submitted evidence indicating that he had pursued a divorce from the appellant, but that she would not grant him one.  

On July 20, 2009, the appellant contacted VA to request that her apportionment benefits be directly deposited.  VA informed the appellant that her benefits had been terminated due to the Veteran's death.  (August 2009 VA letter).  Shortly thereafter, the appellant started claiming that she and the Veteran had reconciled prior to his death.  

In August 2009, the appellant filed a claim for death benefits.  She claimed as follows:  "A couple of days prior to my husband's death, he told me that we were getting a check from (accrued Benefits)".  In another application for death benefits, the appellant claimed that the Veteran's sister, M.B., had reported that the Veteran was divorced on his death record, but that M.B. only wanted the "accrued check".

The appellant subsequently provided numerous statements wherein she essentially claimed that prior to his death, she and the Veteran continued to love each other (October 2009 statement); that she spoke to the Veteran days before his death and that they were still together and in love, despite M.B.'s contrary reports (January 2010 statement); that she and the Veteran had discussed reconciliation days before his death (February 2010 statement); and that she went fishing with him just weeks prior to his death (October 2010 notice of disagreement).  She further provided statements (from April 2010 and February 2011) that she alleged were from her daughter attesting to the appellant and the Veteran continuing a relationship.

The Board does not find the appellant's statements to be credible.  For example, the appellant claimed that she had gone fishing with the Veteran weeks prior to his death and that they had been discussing reconciliation.  However, during that time, the Veteran was living in a nursing home, got around by a wheelchair, needed an oxygen tank to breathe, and had even received open wound care to the legs in April 2009.  (February 2008, April 2009 VA medical records).   Furthermore, less than a month prior to his death, the Veteran specifically reported that the appellant had abandoned him.  (June 2009 letters from Veteran).  A couple of weeks prior to his death, on July [redacted], 2009, the Veteran was admitted to the VA Medical Center.  (July 2009 VA medical record).  A little later, the Veteran died at the VA Medical Center (July 2009 death certificate).  The objective evidence of record thus does not support the appellant's contention that she went fishing with the Veteran a few weeks prior to his death.  Additionally, to the extent that the appellant has claimed that the Veteran never intended to divorce her, as documented above, the Veteran hired an attorney to obtain a divorce, but he claimed he was unable to obtain one due to the appellant's resistance.  (July 2008 Veteran statement; June 2008 divorce attorney correspondence).  Indeed, the appellant herself reported that the Veteran had given her gas money so that she could pick up their divorce papers.  (June 2008 appellant statement).  Similarly, as repeatedly noted above, the Veteran's numerous lay statements suggest that he did not hold the appellant in high esteem and that he considered himself to have been abandoned by her.  The Board thus finds that the appellant's statements as to a continued marriage relationship between the appellant and the Veteran are not credible.

The appellant has also submitted statements that she alleged were from her daughter to attest to the attempted reconciliation between the appellant and the Veteran; those statements indicate that her daughter had been caring for the Veteran from January 2009 to April 2009.  (April 2010 and February 2011 statements purportedly from the appellant's daughter).  However, the objective treatment records show that at that time the appellant's daughter reported cleaning his apartment, the Veteran was already a live-in patient at a nursing home.  Additionally, the RO, in the February 2012 statement of the case, noted that those statements allegedly from the appellant's daughter were in a different handwriting than her daughter's October 2007 letter submitted by the Veteran before his death.  

Regardless of the dissimilarity between the handwriting of the October 2007 letter and the later letters purportedly from the appellant's daughter, the Board finds that the later statements are not credible.  In a March 2012 VA Form 9, the appellant reported that her daughter had been paid by the Veteran to write him the above noted letter (wherein her daughter informed the Veteran that the appellant had attempted to kill him by poisoning his juice), and that her daughter now refused to recant the letter.  The Board finds that it would be incredible that the appellant's daughter would report an attempted murder of the Veteran by her mother in October 2007 and refuse to recant such a letter in March 2012, but would report that the appellant and the Veteran loved each other and were working on their marriage in between those dates.  Also, as documented above, the Veteran has never provided any indication to VA that he was reconciling with his wife.  To the contrary, the Veteran's statements show that he considered himself to have been abandoned and taken advantage of by the appellant, until just weeks prior to his death.  As such, the Board finds that the purported statements from the appellant's daughter from April 2010 and February 2011 are not credible.  

The evidence does not support a finding of continuous cohabitation for purposes of establishing the claimant as the surviving spouse of the Veteran for purposes of VA benefits.  The evidence also does not support finding that the separation was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  As documented above, the Veteran repeatedly reported that the appellant abandoned him, stole money and property from him, and even attempted to poison him.  Although the appellant has claimed that the Veteran had also played a role in their marriage problems, due to his inconstancy and his marital demands, the record is clear that even if such reports were true, the appellant was also at fault for the separation.

As this discussion illustrates, the laws and regulations concerning recognition as the surviving spouse of a veteran for VA death benefits purposes are very specific.  The Board appreciates the appellant's belief that she should be entitled to the benefits based on her being legally married to the Veteran at the time of his death, despite their not having cohabitated or having continued their relationship for over a year prior to the Veteran's death. The Board, however, has no authority to act outside the constraints of the statutory and regulatory criteria.

In summary, although the Veteran may have been legally married to the appellant at the time of his death, he and the appellant had not continuously cohabitated for over a year prior to his death. Despite the appellant's claims that she had only physically separated from the Veteran due to her mother's illness, and that she and the Veteran continued their marriage despite his living alone in an apartment and then in a nursing home prior to his death, the most probative evidence of record does not support such contentions.  As such, the appellant's claim for surviving spouse status, for eligibility to death benefits, is denied.


ORDER

The claim of entitlement to surviving spouse status, for eligibility to death benefits, is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


